Exhibit EXECUTION COPY AMENDMENT NO. 4 AMENDMENTNO.4 dated as of August5, 2009 to the Credit Agreement referred to below, among DYNEGY HOLDINGS INC. (the “Borrower”), DYNEGY INC., a Delaware corporation, the other Guarantors party to such Credit Agreement, the Lenders party hereto, CITICORP USA, INC. and JPMORGAN CHASE BANK, N.A., as Administrative Agents, CITICORP USA, INC., as Payment Agent, JPMORGAN CHASE BANK, N.A., as Collateral Agent, and each Revolving L/C Issuer. The Borrower, the Guarantors party thereto, the Lenders, the Agents and the L/C Issuers are parties to a Fifth Amended and Restated Credit Agreement dated as of April2,2007 (as amended, supplemented or otherwise modified from time to time, the “Credit Agreement”). The parties hereto hereby agree as follows: Section 1.Defined Terms.Capitalized terms used but not otherwise defined herein have the meanings given them in the Credit Agreement. Section 2.Amendments to Credit Agreement.Subject to the satisfaction of the conditions set forth in Section4 of this AmendmentNo.4, but effective as of the Amendment No. 4 Effective Date (as defined in such Section4), the Credit Agreement shall be amended as follows: 2.01Definitions, etc. A.Section1.01 of the Credit Agreement shall be amended by amending the following definitions (to the extent already included in said Section1.01) and inserting the following definitions in the appropriate alphabetical location (to the extent not already included in said Section1.01): “1996
